








Exhibit 10.1
VOTING AGREEMENT
THIS VOTING AGREEMENT is entered into this 21st day of July, 2014, by and among
FIRST MERCHANTS CORPORATION (“First Merchants”) and the undersigned shareholders
of COMMUNITY BANCSHARES, Inc. (collectively, the “Shareholders”).
W I T N E S S E T H:
In consideration of the execution by First Merchants of the Agreement and Plan
of Reorganization and Merger between First Merchants and Community Bancshares,
Inc. (“Community Bancshares”) of even date herewith (the “Merger Agreement”),
the undersigned Shareholders of Community Bancshares hereby agree that each of
them shall cause all Community Bancshares common shares owned by him/her of
record and beneficially, including, without limitation, all shares owned by
him/her individually, all shares owned jointly by him/her and his/her spouse,
all shares owned by any minor children (or any trust for their benefit), all
shares owned by any business of which any of the Shareholders who are directors
are the principal shareholders (but in each such case only to the extent the
Shareholder has the right to vote or direct the voting of such shares), and
specifically including all shares shown as owned directly or beneficially by
each of them on Exhibit A attached hereto or acquired subsequently hereto
(collectively, the “Shares”), to be voted in favor of the merger of Community
Bancshares with and into First Merchants in accordance with and pursuant to the
terms of the Merger Agreement at the annual or special meeting of shareholders
of Community Bancshares called for that purpose. Notwithstanding any other
provision of this Agreement to the contrary, each Shareholder shall be permitted
to vote such Shares in favor of another Acquisition Proposal (as such term is
defined in the Merger Agreement) that is submitted for approval by the
shareholders of Community Bancshares if both of the following shall have
occurred: (a) Community Bancshares’ Board of Directors has approved such
Acquisition Proposal and recommended such Acquisition Proposal to Community
Bancshares’ shareholders in accordance with Section 7.5 of the Merger Agreement
and (b) the Merger Agreement has been terminated in accordance with
Section 10.1(d) of the Merger Agreement.
Each of the Shareholders further agrees and covenants that he/she shall not
sell, assign, transfer, dispose or otherwise convey, nor shall he/she cause,
permit, authorize or approve the sale, assignment, transfer, disposition or
other conveyance of, any of the Shares or any interest in the Shares to any
other person, trust or entity (other than Community Bancshares) prior to the
annual or special meeting of shareholders of Community Bancshares called for the
purpose of voting on the Merger Agreement without the prior written consent of
First Merchants, such consent not to be unreasonably withheld in the case of a
gift or similar estate planning transaction (it being understood that First
Merchants may decline to consent to any such transfer if the person acquiring
such Shares does not agree to take such Shares subject to the terms of this
Agreement).
This Voting Agreement shall be governed by and construed in accordance with the
laws of the State of Indiana, without regard to conflict of laws provisions
thereof. This Agreement may be executed in counterparts, each of which
(including any facsimile thereof) shall be deemed





--------------------------------------------------------------------------------




to be an original, but all of which shall constitute one and the same agreement.
It is understood and agreed that Shareholders who execute this Agreement shall
be bound hereby, irrespective of whether all Shareholders execute this
Agreement. The obligations of each of the Shareholders under the terms of this
Voting Agreement shall terminate contemporaneously with the termination of the
Merger Agreement.
Notwithstanding any other provision hereof, nothing in this Agreement shall be
construed to prohibit a Shareholder, or any officer or affiliate of a
Shareholder who is or has been designated a member of Community Bancshares’
Board of Directors, from taking any action solely in his or her capacity as a
member of Community Bancshares’ Board of Directors or from exercising his or her
fiduciary duties as a member of Community Bancshares’ Board of Directors to the
extent specifically permitted by the Merger Agreement.
[Signatures appear on following page]



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, First Merchants and each of the undersigned Shareholders of
Community Bancshares have made and executed this Voting Agreement as of the day
and year first above written, and First Merchants has caused this Voting
Agreement to be executed by its duly authorized officer.
 
FIRST MERCHANTS CORPORATION
By:   /s/ Michael C. Rechin
Michael C. Rechin,
President and Chief Executive Officer




SHAREHOLDERS
   /s/ Edgar L. Coverdale
   /s/ Charles L. Crow
Edgar L. Coverdale




   /s/ William C. Delullo
Charles L. Crow




   /s/ James R. Galloway
William C. Delullo




___________________
Richard J. Irving
James R. Galloway




   /s/ Stanley Hirschfeld
Stanley Hirschfeld




   /s/ O’Dell Lakes
O’Dell Lakes




    /s/ Larry Riggs
Larry Riggs




   /s/ Michael S. Sweitzer
Michael S. Sweitzer




   /s/ Jerry T. Thompson
Jerry T. Thompson




   /s/ Joseph Stoffel
Joseph Stoffel












--------------------------------------------------------------------------------




EXHIBIT A
LISTING OF SHARES


Name
 
Shares owned directly or indirectly
 
 
 
Edgar L. Coverdale
 
31,339
Charles L. Crow
 
56,661
William C. Delullo
 
34,100
James R. Galloway
 
34,100
Richard J. Irving
 
45,752
Stanley Hirschfeld
 
5,352
O’Dell Lakes
 
21,092
Larry Riggs
 
5,867
Michael S. Sweitzer
 
20,328
Jerry T. Thompson
 
19,000
Joseph Stoffel
 
13,015








A-1